Citation Nr: 0115220	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  99-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including skin cancer on the right forearm and head and below 
the left eye, secondary to exposure to ionizing radiation.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW), right shoulder, 
Muscle Group I.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Board notes that, in statements received in February 
1999, July 2000 and January 2001, the veteran is raising 
claims of entitlement to service connection for residuals of 
heart bypass, gall bladder and stomach surgeries, and for 
hearing loss.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection and has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of that claim.

2.  The veteran was exposed to radiation while serving on 
active duty in Nagasaki, Japan, from September 1945 to 
December 1945.

3.  There is medical evidence of record establishing that it 
is at least as likely as not that the veteran's in-service 
exposure to radiation caused his chronic, recurrent 
dermatitis on the palmar surface of his right hand.


CONCLUSION OF LAW

A skin disorder of the right hand was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2000), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, 3.309(d), 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for a skin disorder, including 
skin cancer on the right forearm and head and below the left 
eye.  The RO denied the veteran service connection for a skin 
disorder, including skin cancer, in February 1998, and this 
appeal ensues from that decision.  During the pendency of 
this appeal, however, new legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's service connection claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's service connection claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a rating decision dated 
February 1998, the RO notified the veteran of the evidence 
needed to substantiate his service connection claim and 
provided him an opportunity to do so.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103).  
Subsequently, the veteran and his representative submitted 
multiple written statements in support of the veteran's 
claim.  In addition, in a statement of the case issued in 
January 1999 and a supplemental statement of the case issued 
in October 1999, the RO notified the veteran of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided the veteran and his representative an opportunity to 
present further in support of this claim.  The veteran and 
his representative took advantage of this opportunity by 
subsequently submitting written statements and a medical 
opinion in support of the veteran's claim and by presenting 
testimony at a hearing held at the RO in April 1999.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining all evidence necessary for the equitable 
disposition of his service connection claim.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A).  For instance, 
the RO secured all evidence the veteran identified as being 
pertinent to his claim and is not aware of any other 
outstanding evidence that might substantiate this claim.  In 
addition, the RO afforded the veteran multiple VA 
examinations of his skin disorder, and during these 
examinations, VA examiners reviewed the entire claims file, 
performed comprehensive evaluations, and offered opinions as 
to the relationship between the skin disorder and the 
veteran's period of active service.   

In light of the foregoing, a Remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).  In any event, due to the Board's partially 
favorable disposition of the veteran's service connection 
claim in this case, any "error" to the veteran resulting 
from this decision is harmless as it does not affect the 
merits of his claim or his substantive rights related 
thereto.  See 38 C.F.R. § 20.1102 (2000). 

The veteran contends that his skin disorder developed as a 
result of his exposure to radiation while serving on active 
duty in Nagasaki, Japan, in 1945.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  In a 
claim based on radiation exposure, service connection may be 
presumed under 38 U.S.C.A. § 1112(c)(1) (West 1991 & Supp. 
2000), if a veteran suffers from one of 15 cancers that has 
been positively associated with radiation exposure, provided 
the cancer manifests in a radiation-exposed veteran.  The 
term "radiation-exposed veteran" means a veteran who 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2000).  The term "radiation-risk 
activity" means, in part, the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946.

In this case, the veteran served on active duty from March 
1943 to January 1946.  According to a December 1982 letter 
from a Lieutenant Colonel of the United States Marine Corps, 
the veteran arrived at Nagasaki, Japan, aboard the USS Gage 
on September 23, 1945.  While in Japan, the veteran's 
principal duty was that of a supply man.  On December 4, 
1945, the veteran embarked aboard the USS Pondera at Sasebo, 
Kyushu Island, Japan, and then sailed back to the United 
States.  In this letter, the Lieutenant Colonel indicates 
that there is no record of the veteran being exposed to 
radiation during his enlistment in the United States Marine 
Corps.  However, in a February 1984 letter, a Project 
Coordinator of the Marine Corps Nuclear Test Personnel 
Review, who identified himself as a Captain of the United 
States Marine Corps Reserve, sent the VA participation and 
dosimetry information for the purpose of correcting prior 
discrepancies made in replying to VA claims correspondence.  
This information referred to the veteran and indicated that 
he was exposed to 630 millirems of radiation.  

Service connection may not be presumed in this case, because 
although the veteran appears to have participated in a 
"radiation risk activity," he is not claiming that he has 
one of the 15 types of cancers listed in 38 U.S.C.A. § 
1112(c)(2) (West 1991 & Supp. 2000).  That notwithstanding, 
the record contains sufficient evidence to establish that the 
veteran's skin disorder, to the extent if affects his right 
hand, is directly related to his in-service exposure to 
radiation.  

In written statements received during the pendency of this 
appeal and during a hearing held at the RO in April 1999, the 
veteran indicated that, after a week of being in Nagasaki, a 
truckload of soldiers were driving through town to where the 
bomb had been dropped.  When the truck was en route, they 
came upon a beam that was extended over the road.  The 
veteran thought he was going to hit his head on the beam so 
he lowered himself down into the truck by pushing on the beam 
with his right hand.  When he got back to camp, his right 
hand was burning.  Since then, he has had problems with the 
skin on his right hand, including breakouts of red bumps, 
peeling and scabbing.  During a VA examination, a VA examiner 
confirmed the veteran's allegations by diagnosing chronic, 
recurrent dermatitis to the palmar surface of the veteran's 
right hand, and by indicating that, based on a history of 
radiation exposure, it appears at least 50 percent likely 
that the exposure caused the chronic dermatitis to the palmar 
surface of the veteran's right hand.

Inasmuch as the record contains evidence that the veteran was 
exposed to radiation during his service in Nagasaki, Japan, 
and the veteran has submitted a medical opinion linking 
chronic dermatitis of his right hand to that exposure, the 
Board finds that the evidence supports, at least in part, the 
veteran's claim for service connection for a skin disorder.  
This claim, to the extent it involves the veteran's right 
hand, must therefore be granted.  The remainder of the 
veteran's service connection claim, which involves skin 
cancer on the right forearm and head and below the left eye, 
necessitates further development and is addressed in the 
Remand section of this decision.


ORDER

Service connection for a skin disorder of the right hand is 
granted.


REMAND

The veteran also claims that he is entitled to service 
connection for skin cancer on the right forearm and head and 
below the left eye and to an evaluation in excess of 10 
percent for his service-connected right shoulder disability.

With regard to the veteran's claim for service connection for 
skin cancer, under 38 C.F.R. § 3.311(b) (2000), when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section, the claim will 
be referred to the Under Secretary for Benefits for an 
opinion as to whether it is at least as likely as not that a 
relationship exists between the disease and the radiation 
exposure.  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation.  38 C.F.R. § 
3.311(b)(3).  

In this case, there is evidence that the veteran was exposed 
to radiation when he served in Nagasaki, Japan, from 
September 1945 to December 1945.  There is also evidence from 
a private physician (the veteran's son), L.R. Moses, D.O., 
that the veteran developed a radiogenic disease, namely, skin 
cancer, within the period specified 38 C.F.R. § 3.311(b)(5), 
that is, more than five years after his exposure to 
radiation.  Specifically, in May 1999, Dr. Moses submitted a 
written statement indicating that, in the 1980s, the veteran 
had lesions removed from his head and that one of those 
lesions was diagnosed as basal cell cancer.  In light of 
these facts, the Board finds that the veteran's skin cancer 
claim must be remanded to the RO for additional development 
under 38 C.F.R. § 3.311.  

Second, as previously explained, during the pendency of the 
veteran's appeal, legislation was passed that redefines the 
VA's duties to notify and to assist a claimant.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO has not 
developed the veteran's skin cancer and right shoulder claims 
pursuant to the VCAA.  Accordingly, on Remand, the RO should 
take any action that is necessary to comply with the 
notification and assistance provisions of the VCAA.

For instance, the RO should assist the veteran by attempting 
to obtain all outstanding medical records that are pertinent 
to the veteran's remaining claim.  In a VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
dated March 2000, the veteran's representative identified 
records he believes are pertinent to the veteran's claim for 
service connection for skin cancer, including records of the 
veteran's skin cancer treatment and pathology reports 
confirming a diagnosis of skin cancer.  

The RO should also assist the veteran by obtaining additional 
medical information in support of the veteran's claim.  The 
VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

In this case, there is insufficient medical evidence of 
record to decide the veteran's claims for service connection 
for skin cancer and for an increased evaluation for a right 
shoulder disability.  With regard to the claim for service 
connection, no physician has offered an opinion as to whether 
the veteran's skin cancer, to the extent it exists, is at 
least as likely as not due to in-service radiation exposure.  

With regard to the claim for an increased evaluation, the RO 
afforded the veteran a VA examination of his service-
connected right shoulder disability in July 1999, but since 
then, the veteran has alleged that this disability has 
worsened.  As the record stands, the Board is unable to 
determine the current level of impairment caused by the 
veteran's right shoulder disability.  Moreover, the veteran's 
representative claims that an evaluation in excess of 10 
percent is warranted pursuant to DeLuca v. Brown, 8 Vet. App. 
202 (1995), on the basis that the veteran has been shown to 
have impingement of the supraspinatus muscle.  However, no 
examination report of record adequately portrays the 
functional loss caused by any pain associated with this 
impingement.  In light of the representative's assertion that 
an increased evaluation is warranted under DeLuca, the Board 
believes that, on reexamination, the examiner should indicate 
with specificity the effects of any pain shown to be caused 
by the veteran's right shoulder disability.  Finally, medical 
reports establish that the veteran has arthritis in his right 
shoulder.  On Remand, the examiner should discuss whether 
there is a relationship between the veteran's service-
connected right shoulder disability and his arthritis, and if 
the examiner determines there is no such relationship, he 
should distinguish all right shoulder symptomatology due 
solely to the veteran's service-connected right shoulder 
disability.   

Third, because these claims are being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that have not yet been associated with 
his claims file and to present further argument in support of 
his claims. 

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his skin cancer 
and right shoulder disability since his 
separation from service and whose records 
have not yet been obtained. 

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all records of treatment 
identified by the veteran, including 
those from the facilities where he was 
treated for and diagnosed with skin 
cancer.   

3.  After all medical records have been 
obtained, the RO should forward the 
veteran's claims file to the Under 
Secretary for Health for preparation of a 
radiation dose estimate based on the 
February 1984 letter and list of 
discrepancies from the Project 
Coordinator of the Marine Corps Nuclear 
Test Personnel Review.

4.  After receiving the radiation dose 
estimate, and only if appropriate, the RO 
should forward the veteran's claims file 
to the Under Secretary for Benefits for 
action consistent with 38 C.F.R. § 3.311. 

5.  The RO should then afford the veteran 
a VA examination by an appropriate 
specialist for the purpose of determining 
the etiology of the veteran's skin 
disorder (except to the extent it affects 
his right hand).  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, 
including all indicated studies, the 
examiner should: (1) diagnose all skin 
disorders shown to exist (except any 
involving the veteran's right hand), 
including skin cancer, and with regard to 
each disorder noted; (2) opine whether 
the disorder is at least as likely as not 
due to the veteran's period of active 
service, including his service in 
Nagasaki, Japan, from September 1945 to 
December 1945.  The VA examiner should 
provide the complete rationale on which 
his or her opinion is based.

6.  The RO should then afford the veteran 
a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the severity of his service-
connected right shoulder disability.  
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  Following a thorough evaluation, 
including all indicated studies, the 
examiner should: (1) list all residuals 
of the veteran's SFW of the right 
shoulder; (2) identify all muscle groups 
affected by these residuals and any nerve 
and bone involvement associated 
therewith; (3) indicate whether the 
veteran has arthritis in his right 
shoulder, and if so; (4) opine whether it 
is at least as likely as not that the 
arthritis (a) is part of the veteran's 
service-connected right shoulder 
disability, (b) is proximately due to or 
the result of his service-connected right 
shoulder disability, or (c) is being 
aggravated by his service-connected right 
shoulder disability; (5) quantify the 
degree of impairment caused by all 
residuals of the SFW of the veteran's 
right shoulder disability in terms of the 
nomenclature of the rating schedule; and 
(6) specify whether the veteran has 
functional loss or weakness of the right 
shoulder due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit his functional 
ability during flare-ups or with repeated 
use of the affected joint(s) over a 
period of time.  The VA examiner should 
provide the complete rationale on which 
his or her opinion is based.

7.  Thereafter, the RO should review the 
VA examination reports and determine 
whether they comply with the previous 
instructions.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

8.  The RO should then undertake any 
other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

9.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
are not granted, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional information.  The 
Board does not intimate any opinion, favorable or 
unfavorable, as to the merits of this appeal.  The veteran is 
free to submit additional evidence and argument in support of 
his appeal, see Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999); however, he is not obligated to act unless otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



